In a proceeding pursuant to CPLR article 78 to vacate and set aside liens imposed by the New York City Department of Housing Preservation and Development upon certain real property owned by the petitioner for unpaid emergency repairs, the petitioner ap*795peals from a judgment of the Supreme Court, Kings County (Schneier, J.), dated November 12, 2009, which denied the petition and, in effect, dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Contrary to the petitioner’s contention, since the New York City Department of Housing Preservation and Development filed, in its records, relevant purchase or work orders related to the subject property, as required by Administrative Code of the City of New York § 27-2144, the petitioner had notice of forthcoming RPAPL article 7-A liens when it purchased the property (see Administrative Code of City of NY § 27-2144; Rosenbaum v City of New York, 96 NY2d 468 [2001]). Therefore, the petitioner was not entitled to annulment of the liens.
The petitioner’s remaining contention is without merit.
Accordingly, the Supreme Court properly denied the petition and, in effect, dismissed the proceeding. Skelos, J.E, Dickerson, Eng and Sgroi, JJ., concur. [Prior Case History: 25 Misc 3d 1218(A), 2009 NY Slip Op 52173(U).]